459 F.2d 1045
72-1 USTC  P 9445
Elizabeth B. NAMMACK, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 765, Docket 72-1070.
United States Court of Appeals,Second Circuit.
Argued May 22, 1972.Decided May 23, 1972.

J. Barclay Collins, New York City (Richard J. Hiegel, Peter C. Cannellos, Jonathan D. Dubois, New York City, on the brief), for appellant.
Dennis M. Donohue, Atty., Tax Division, Department of Justice, Washington, D. C.  (Scott P. Crampton, Asst. Atty. Gen., Meyer Rothwacks and William L. Goldman, Attys., Washington, D. C., on the brief), for appellee.
Before FEINBERG, MULLIGAN and TIMBERS, Circuit Judges.
PER CURIAM:


1
The judgment of the Tax Court is affirmed on the opinion of Judge Raum, 56 T.C. 1379 (1971).